Citation Nr: 1537086	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  12-04 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an effective date earlier than August 7, 1998 for the award of service connection for coronary artery disease, status post myocardial infarction, status post coronary artery bypass graft with residual scar, abdominal aortic pain or aortic aneurysm.

2. Entitlement to an initial rating in excess of 10 percent prior to January 2, 2009, and a rating in excess of 60 percent until January 7, 2011, for coronary artery disease, status post myocardial infarction, status post coronary artery bypass graft with residual scar, abdominal aortic pain or aortic aneurysm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to June 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.


FINDINGS OF FACT

1. A claim for an increased rating for post-operative residuals, arthrodesis, proximal interphalangeal joint right little finger, was received October 16, 1997.

2. In association with the increased rating claim VA received evidence of a July 1998 myocardial infarction and coronary artery bypass graft.

3. The earliest evidence of record indicating a manifestation of CAD is the July 5, 1998 myocardial infarction.

4. Prior to February 23, 2006, affording the Veteran the benefit of the doubt, his CAD is manifest through an ejection fraction 48 percent.

5. From February 23, 2006 until January 2, 2009, the Veteran's CAD did not result in a disability picture more nearly approximating a workload of 7 METs or less causing fatigue, angina, dizziness, or syncope; an ejection fraction of 50 percent or less; more than one episode of acute congestive heart failure in a year; or chronic congestive heart failure.

5. From of January 2, 2009 until January 7, 2011, the Veteran's CAD manifested through an ejection fraction of 45 to 50 percent. 


CONCLUSIONS OF LAW

1. The criteria for an effective date of July 5, 1998, for the grant of service connection for coronary artery disease, status post myocardial infarction, status post coronary artery bypass graft with residual scar, abdominal aortic pain or aortic aneurysm, have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400, 20.201, 20.302 (2014).

2. Prior to February 23, 2006, the criteria for an initial rating of 60 percent, but no greater, for coronary artery disease, status post myocardial infarction, status post coronary artery bypass graft with residual scar, abdominal aortic pain or aortic aneurysm, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7005 (2014).

3. From February 23, 2006 until January 2, 2009, the criteria for a rating in excess of 10 percent for coronary artery disease, status post myocardial infarction, status post coronary artery bypass graft with residual scar, abdominal aortic pain or aortic aneurysm, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7005 (2014).

4. From January 2, 2009 until January 7, 2011, the criteria for a rating in excess of 60 percent for coronary artery disease, status post myocardial infarction, status post coronary artery bypass graft with residual scar, abdominal aortic pain or aortic aneurysm, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7005 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In regards to the Veteran's claim of an initial compensable evaluation for coronary artery disease and an earlier effective date for the same, service connection has been granted and an initial disability rating and effective date have been assigned, this claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.  Therefore, the Board finds that no useful purpose would be served by delaying appellate review to send out additional notice letters as to this claim.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

It is noteworthy that determinations regarding effective dates of awards are based, essentially, on what was shown by the record at various points in time and application of governing law to those findings, and generally further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  In this case, the Appellant has not identified any pertinent evidence that remains outstanding.  Thus, VA's duty to assist is also met in regards to the effective date claim.  Accordingly, the Board will address the merits of the claim.

Service treatment records are associated with claims file.  Post-service VA and non-VA treatment records are also associated with the claims file.  Not all records from Sutter Memorial Hospital, where the Veteran has his coronary artery bypass graft in 1998, were obtainable because the records were requested more than 10 years after the surgery and the hospital purges such record after 10 years.  August 2009 Memorandum from the Health Information Management Department Sutter Memorial Hospital.  The Veteran has not identified any additional records that should be obtained prior to appellate consideration.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A; see also 38 C.F.R. § 3.159 (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Veteran was afforded VA examinations in September 2008, October 2009, and January 2011.  The Board finds these examinations adequate for the purposes of the instant claim, as they involved reviews of the Veteran's pertinent medical history, clinical evaluations of the Veteran, and provide adequate discussions of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
	
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).
I. Earlier Effective Date

The Veteran is seeking an effective date prior to August 7, 1998 for the award of service connection for coronary artery disease (CAD).  

The general rule regarding effective dates is that the effective date of an evaluation and award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2014).

A specific claim in the form prescribed by the Secretary of Veterans Affairs must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151 (2014).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2014).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r). 

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155(a).

With respect to earlier effective date claims for diseases presumed to be caused by herbicide exposure, VA has issued special regulations.  See 38 C.F.R. § 3.816; see also Nehmer v. Veterans Admin. of the Gov't of the U.S., 284 F. 3d 1158 (9th Cir. 2002), aff'd sub nom., Nehmer v. U.S. Veterans Admin., 32 F.Supp. 2d 1175 (N.D. Cal. 1999) and 712 F.Supp. 1404 (N.D. Cal. 1989).  A Nehmer class member is identified as a Vietnam Veteran who has a covered herbicide-related disease.  38 C.F.R. § 3.816(b)(1)(i) (2014).  The term "covered herbicide disease" includes ischemic heart disease, which in turn includes coronary artery disease.  38 C.F.R. § 3.816(b)(2)(i).   

The regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation from a covered herbicide disease.  Either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985, and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989, and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease.  The effective date of the regulation which added ischemic heart disease, including coronary artery disease, as a disease presumptively due to in-service exposure to herbicides is August 31, 2010.  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1), (c)(2).  If neither circumstance exists, the effective date of the award of service connection shall be determined in accordance with either 38 C.F.R. § 3.114 or § 3.400.  See 38 C.F.R. § 3.816(c)(4).

Pursuant to the Nehmer May 1991 Stipulation and Order, awards of disability compensation may, in some circumstances, be made effective retroactive to the date of an earlier claim that was filed or denied before such regulations were issued.  See 66 Fed.Reg. 23166, 23167 (May 8, 2001).  Training Letter 10-04 and its attached Training Guide shows that footnote 1 of the Nehmer Stipulation and Order says that prior VA decisions are deemed to have denied service connection for any condition that paragraph 46.02 of the M21-1 (in 1991) required to be coded in the rating decision.  Training Letter 10-04 (February 10, 2011).  As the Training Letter and its attached Training Guide explain, a Nehmer class member's date of claim for a covered herbicide disease should be the date a claim of any unrelated disease was received by VA, if evidence of the covered herbicide disease is submitted in relation to the unrelated claim.  Id.  This Training Letter and its attached Training Guide also shows that an initial claim may lack specific details, which were clarified by later submissions.  Id.  These instructions do not obviate the requirement that the effective date be the later of the date a claim was received by VA or the date the disability arose.

The Board notes that the Veteran is a Nehmer class member as he is a Vietnam Veteran with a covered herbicide disease, i.e. CAD.

Based on a review of the evidence, the Board concludes that an effective date of July 5, 1998 for the grant of service connection for CAD is warranted.  In this case, the effective date of the award for service connection for CAD was initially set as June 21, 2009, the date it was determined a claim was received for such.  The effective date was later changed to August 7, 1998 based on the fact an increased rating claim for post-operative residuals, arthrodesis, proximal interphalangeal joint right little finger, had been filed on this date and medical records submitted in association with this claim include records reporting the Veteran's July 1998 coronary artery bypass graft.  As noted, the Training Letter and its attached Training Guide explains a Nehmer class member's date of claim for a covered herbicide disease should be the date a claim of any unrelated disease was received by VA if evidence of the covered herbicide disease is submitted in relation to the unrelated claim.

The Board's award of an effective date of July 5, 1998 arises from the fact that the August 7, 1998 claim upon which the effective date was based should have been treated as an Notice of Disagreement with the January 1998 rating decision, which denied an increased rating for post-operative residuals, arthrodesis, proximal interphalangeal joint right little finger.  38 C.F.R. § 20.201.  The August 7, 1998 statement was submitted less than a year after the January 1998 rating decision and used language that can be read to indicate the Veteran's dissatisfaction with his post-operative residuals, arthrodesis, proximal interphalangeal joint right little finger, rating.  38 C.F.R. §§  20.201, 20.302.  As the August 7, 1998 statement is a Notice of Disagreement, the records of the July 1998 coronary artery bypass graft where actually submitted in connection with the claim filed on October 16, 1997.  

As note the effective date is the later of the date of claim or the date the disability arose.  In this case, in compliance with Training Letter 10-04 and its attached Training Guide, the Veteran date of claim is October 16, 1997.  The evidence of record shows the date the disability arose is July 5, 1998.  This is the date that a subendocardial myocardial infarction (SEMI) is indicated to have occurred by a July 8, 1998 Sacramento Cardiovascular Surgeons Intraoperative Record.  It is not until the myocardial infarction that the evidence of record indicates a manifestation of CAD.  Therefore, an effective date of July 5, 1998 is warranted as it is the later of these two dates.  

An effective date earlier than July 5, 1998 is not warranted because a review of the record finds no evidence of CAD prior to the records indication of the July 5, 1998 myocardial infarction.  Thus even if a formal or informal claim for CAD was of record prior to July 5, 1998 an earlier effective date would not be warranted as the effective date is the later of the date of claim or the date the disability arose.

As a result, the evidence of record support a grant of an effective date of July 5, 1998 for the award of service connection for coronary artery disease, status post myocardial infarction, status post coronary artery bypass graft with residual scar, abdominal aortic pain or aortic aneurysm.  In regards to an effective date prior to July 5, 1998, the preponderance of the evidence is against such a finding, thus the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A §5107 (West 2014).

II. Increased Rating

A. Rating Schedule

The Veteran claims entitlement to an initial rating in excess of 10 percent prior to January 2, 2009, and a rating in excess of 60 percent from that date until January 7, 2011, for CAD.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings decisions.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco 7 Vet. App. 55.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for CAD was awarded in a November 2009 rating decision.  Eventually, a May 2012 rating decision assigned an initial rating of 10 percent prior to January 2, 2009, a rating of 60 percent from January 2, 2009 until January 7, 2011, and a 100 percent rating from that date forward.  The Board notes that a temporary total rating based on surgical treatment necessitating convalescence was awarded from August 7, 1998 to October 1, 1998.  The award of a total schedular rating is the maximum rating possible, and the Board will therefore not address whether the issue of an increased rating for the period between August 7, 1998 to October 1, 1998 and from January 7, 2011 onward. 

The Veteran's CAD is rated under Diagnostic Code 7005 pertaining to arteriosclerotic heart disease.  For rating diseases of the heart, one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.

Diagnostic Code 7005 provides a 10 percent rating for CAD resulting in workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required.  CAD resulting in workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, is rated 30 percent disabling.  CAD resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, is rated 60 percent disabling.  CAD resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling. 38 C.F.R. § 4.104.

Turing to the evidence, the Veteran has argued through multiple statements that in his opinion CAD has changed little of the years and in light of his 100 percent rating from August 1998 to October 1998 and his current 100 percent rating the ratings between these time periods, of 10 percent prior to January 2, 2009 and 60 percent from January 2, 2009 until January 7, 2011, do not accurately reflect the disability resulting from CAD during those time periods.  February 2012, June 2012 Veteran's Statements, May 2015 Statement of Accredited Representative in Appealed Case, July 2015 Appellant's Brief.  The Veteran's wife has also submitted multiple statements indicating that the Veteran has had problems with CAD since his July 1998 surgery.  

The Veteran was provided a VA general examination in September 2008.  The VA examination report notes the Veteran suffers from chest pain/pressure, dyspnea on exertion, shortness of breath, and fatigue.  Ten METs were reported.    

The Veteran was provided a VA heart examination in October 2009.  The VA examination report notes monthly syncope, constant fatigue, weekly angina, and dyspnea on moderate exertion.  Left ventricle dysfunction testing was done and an ejection fraction of approximately 62 percent was reported.  Also, 11.2 METs were reported but this was based on an exercise stress test performed in 2004. 

The Veteran was provided another VA heart examination in January 2011.  The VA examination report notes a history of angina, dizziness, and syncope.  Stress test results indicated that a workload of three to five METs results in chest pressure, which makes the Veteran stop walking after a half block.  No testing for left ventricle dysfunction was done.  

Besides the VA examinations the Veteran has been seen for medical treatment by the VA throughout the appeals period, include for treatment of his heart condition.  A February 2006 myocardial perfusion SPECT revealed a left ventricle ejection fraction of 62 percent.  A January 2009 cardiac note reported mildly reduced left ventricle ejection fraction of 52 percent, with echo also showing ejection fraction of 45 to 50 percent.  A December 2009 discharge summary notes that the Veteran presented with two weeks of recurrent chest pain.  At this time a transthoracic echocardiography (TTE) demonstrated reduced ejection fraction down to 45 percent.  An addendum to this note also reported the mildly reduced left ventricle ejection fraction of 52 percent, with echo also showing ejection fraction of 45 to 50 percent, which was reported on January 2009.  
The claims file also includes treatment records from Sutter Roseville Medical Center and Sacramento Cardiovascular Surgeons related to the Veteran's July 1998 myocardial infarction and coronary artery bypass graft.  These records show on July 6, 1998, the day a left heart catheterization and left ventricle and coronary angiograms were performed, an ejection fraction of 48 percent was calculated.  

After review of the evidence, the Board finds that an initial rating of 60 percent is warranted until February 23, 2006.  In regards, to the Veteran's rating from February 23, 2006 until January 2, 2009 a preponderance of the evidence is against a finding that a rating in excess of 10 percent is warranted.  Additionally, a preponderance of the evidence is also against a finding that a rating in excess of 60 percent is warranted from January 2009 until January 7, 2011.  

As noted by the Veteran, records from July 1998 reveal an ejection fraction of 48 percent.  Such an ejection fraction is consistent with a rating of 60 percent pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7005.  As the record does not contain further evidence of ejection fraction until the myocardial perfusion SPECT on February 23, 2006, the Veteran will be afforded the benefit of the doubt that an ejection fraction of 48 percent most accurately represents his CAD disability during this time period.  The Board acknowledges the October 2009 VA examination report indicates a measurement of 11.2 METs was taken in 2004.  However, the evidence of record includes little detail of how the number was reached therefore it is found to be less probative of the Veteran's disability picture during this time period than the 48 percent ejection fraction.  An initial rating in excess of 60 percent until February 23, 2006 is not warranted as the evidence of record does not indicate a disability picture more nearly approximating chronic congestive heart failure; a workload of 3 METs or less resulting in dyspnea fatigue, angina, dizziness, or syncope; or left ventricle ejection fraction of less than 30 percent.  

As of the February 23, 2006 myocardial perfusion SPECT the Veteran's rating no longer warrants a rating in excess of 10 percent.  An ejection fraction of 62 percent is reported on this day showing a disability picture more nearly approximating a 10 percent pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7005.  The other evidence of record from this date until January 2, 2009 continues to show a disability picture more nearly approximating a rating in excess of 10 percent.  During this time period symptoms such as syncope, fatigue, angina, and dyspnea are regularly reported.  The September 2008 VA examination reported 10 METs.  The October 2009 VA examination report notes an ejection fraction of approximately 62 percent.  The evidence of record does not show a disability picture more nearly approximating a workload of 7 METs or less causing fatigue, angina, dizziness, or syncope; an ejection fraction of 50 percent or less; more than one episode of acute congestive heart failure in a year; or chronic congestive heart failure.  Therefore, a rating in excess of 10 percent from February 23, 2006 until January 2, 2009 is not warranted.

A rating in excess of 60 percent from January 2, 2009 until January 7, 2011 is not warranted because it is not until the January 7, 2011 VA examination that evidence shows a disability picture more nearly approximating a 100 percent rating, i.e. this examination revealed that a workload of three to five METs results in chest pressure, which makes the Veteran stop walking after a half block.

The Board has considered the Veteran and his wife's statements in regards to his CAD.  The Veteran is competent to relate his CAD symptoms and the effect they have on his ability to work and his activities of daily living, but he cannot measure ejection fraction or METs.  While the Board could determine such descriptions more nearly approximate a particular rating under the rating schedule the Veteran and his wife have provided little detail in regards to how his CAD symptoms affect his ability to work and his activities of daily living.  There statements are either general assertions that a higher rating is warranted or assertion that the 100 percent awarded from August 1998 until October 1998 and from January 7, 2009 onward shows a higher rating is warranted between these two periods.  The Board would like to note that the 100 percent rating granted from August 1998 until October 1998, following the coronary artery bypass graft, was not based on any rating criteria found under 38 C.F.R. § 4.104, Diagnostic Code 7005.  This rating was based on the provision of 38 C.F.R. § 4.30, which provides for a temporary total rating for surgery necessitating convalescence and does not indicate a 100 percent was warranted under 38 C.F.R. § 4.104, Diagnostic Code 7005.

In summation, affording the Veteran the benefit of the doubt his CAD disability picture more nearly approximates a 60 percent pursuant to Diagnostic Code 7005 until February 23, 2006.  As of that date until January 2, 2009, a rating in excess of 10 percent is not warranted.  Furthermore, from January 2, 2009 until January 7, 2011, a rating in excess of 60 percent is not warranted.  In regards to the last two time periods discussed, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim for increased ratings during these time periods.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.  
  
B. Other Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In these exceptional or unusual cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's coronary artery disease, status post myocardial infarction, status post coronary artery bypass graft with residual scar, abdominal aortic pain or aortic aneurysm with the established criteria found in the rating schedule for this disability show that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

The rating criteria under Diagnostic Code 7005 reasonably encompass the Veteran's disability level and symptomatology.  The Veteran's heart disability is manifested by symptoms of syncope, fatigue, angina, and dyspnea that occurred during a certain level of activity, all of which are noted in the rating criteria.  As the Veteran does not experience symptomatology from his heart disability that is not already encompassed in the Rating Schedule, referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted.

As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board notes that entitlement to a total disability evaluation based on individual unemployability (TDIU) is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, the issue of a TDIU has already been address and granted effective March 9, 2008.  See Rice 22 Vet. App. 447.  


ORDER

Entitlement to an effective date of July 5, 1998, but no earlier, for the grant of service connection for coronary artery disease, status post myocardial infarction, status post coronary artery bypass graft with residual scar, abdominal aortic pain or aortic aneurysm is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial rating of 60 percent, but no greater, until February 23, 2006, for coronary artery disease, status post myocardial infarction, status post coronary artery bypass graft with residual scar, abdominal aortic pain or aortic aneurysm, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent, from February 23, 2006 until January 2, 2009, for coronary artery disease, status post myocardial infarction, status post coronary artery bypass graft with residual scar, abdominal aortic pain or aortic aneurysm, is denied.

Entitlement to a rating in excess of 60 percent, from January 2, 2009 until January 7, 2011, for coronary artery disease, status post myocardial infarction, status post coronary artery bypass graft with residual scar, abdominal aortic pain or aortic aneurysm, is denied.




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


